COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Laurel Bay, Ltd. v. Simbaki, Ltd.

Appellate case number:    01-11-01122-CV

Trial court case number: CV0064445

Trial court:              County Court at Law No. 1 of Galveston County

       This case involves an appeal from a judgment signed on December 16, 2011. Appellant
timely filed its notice of appeal on December 28, 2011. See TEX. R. APP. P. 26.1. The record
was due on February 14, 2012. See TEX. R. APP. P. 4.1(a), 35.1. The clerk’s record was filed on
March 12, 2012. The reporter’s record has not been filed.

        On July 26, 2012, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not made
arrangements to pay for the reporter’s record. The Clerk further notified appellant that unless it
provided proof of payment for preparation of the reporter’s record, proof of having made
payment arrangements for the reporter’s record, or a response showing that it was exempt from
paying for the reporter’s record by August 15, 2012, the Court might consider and decide only
those issues or points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c).

        Appellant has not provided the Court with evidence showing that it has paid or made
arrangements to pay the court reporter. Accordingly, the Court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See id.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

Judge’s signature: /s/ Justice Harvey Brown
                    Acting individually  Acting for the Court

Date: October 9, 2012